Citation Nr: 1613427	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  09-49 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 20 percent prior to September 23, 2014 and to a rating in excess of 40 percent thereafter for low back strain.

2. Entitlement to a rating in excess of 10 percent prior to May 1, 2012 and to a rating in excess of 30 percent thereafter for right lower extremity radiculopathy.

3. Entitlement to a separate rating for left lower extremity radiculopathy.

4. Entitlement to a rating in excess of 20 percent for post-operative right knee instability.

5. Entitlement to a rating in excess of 10 percent prior to March 31, 2015 and to a rating in excess of 30 percent thereafter for right knee, limitation of extension, previously evaluated as degenerative joint disease associated with postoperative residuals of right knee injury.

6. Entitlement to a separate compensable rating for right knee, limitation of flexion.

7. Entitlement to a compensable rating for post-operative residuals of pilonidal cyst excision.

8. Entitlement to a separate rating for erectile dysfunction (ED). 

9. Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to August 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2010, the Veteran testified before a Decision Review Officer (DRO).  In December 2010, he testified before a Veterans Law Judge.  The October 2010 and December 2010 hearing transcripts have been associated with the claims file.

The Board remanded this matter in March 2012 and November 2014 for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veterans Law Judge who conducted the hearing in December 2010 is unavailable to participate in the adjudication of this appeal.  The law provides that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).

In November 2015, the Board notified the Veteran that his appeal would be assigned to a different Veterans Law Judge and offered him the opportunity to appear for another hearing before the Board.  See 38 C.F.R. § 20.707.  The Veteran was informed that he had 30 days to indicate whether he wanted an additional hearing.  No response has been received.  Therefore, the appeal has been assigned to the undersigned Veterans Law Judge who will consider all evidence of record, including the transcript from the December 2010 hearing, and render a decision on the Veteran's claims.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for cysts, other than pilonidal cyst, was raised by the record in the January 2010 VA examination report, which indicates that the Veteran had pustular cellulitis with expressions of recurrence dating back to 1983.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to a separate rating for ED and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to May 2012, the Veteran's low back strain did not cause limitation of forward flexion to 30 degrees or less or favorable or unfavorable ankylosis, even with consideration of functional impairment due to pain, 

2. Resolving reasonable doubt in the Veteran's favor, since May 2012 his low back strain, with consideration of functional impairment due to pain, has caused limitation of forward flexion to 30 degrees.

3. Since September 23, 2014, the Veteran's low back strain has not manifested as unfavorable ankylosis of the thoracolumbar spine.

4. Prior to January 2011, the Veteran's right lower extremity radiculopathy has most nearly approximated moderate incomplete paralysis of the femoral nerve. 

5. As of January 2011, the Veteran's right lower extremity radiculopathy has most nearly approximated severe incomplete paralysis of the femoral nerve.

6. Since May 1, 2012, the Veteran's right lower extremity radiculopathy has not most nearly approximated complete paralysis of the femoral nerve.

7. The left lower extremity radiculopathy has most nearly approximated mild incomplete paralysis of the femoral nerve.

8. The Veteran's right knee instability has not been severe.

9. Prior to March 31, 2015, the Veteran's extension of the right knee was not limited to 15 degrees or greater, even with consideration of functional limitations due to pain or other factors.

10. Since March 31, 2015, the Veteran's extension of the right knee has not been limited to 30 degrees or greater, even with consideration of functional limitations due to pain or other factors.

11. A separate compensable rating is warranted for limitation of flexion of the right knee from March 31, 2015 based on degenerative joint disease with noncompensable limitation of flexion with objective evidence of pain. 

12. The Veteran's pilonidal cyst has recurred during the pendency of the claim and its residuals are analogous to painful or unstable scar.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent prior to May 2012 for low back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2015).

2. The criteria for a 40 percent rating from May 2012 for low back strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2015).

3. The criteria for a rating in excess of 40 percent from September 23, 2014 for low back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2015).

4. Prior to January 2011, the criteria for an initial 20 percent rating for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.123, 4.124, 4.124a, Diagnostic Code 8526 (2015).

5. As of January 2011, the criteria for a 30 percent rating for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.123, 4.124, 4.124a, Diagnostic Code 8526 (2015).

6. The criteria for a rating in excess of 30 percent from May 1, 2012 for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.123, 4.124, 4.124a, Diagnostic Code 8526 (2015).

7. The criteria for an initial 10 percent rating for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.123, 4.124, 4.124a, Diagnostic Code 8526 (2015).

8. The criteria for a rating in excess of 20 percent for post-operative right knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257 (2015).

9. The criteria for a rating in excess of 10 percent prior to March 31, 2015 and to a rating in excess of 30 percent thereafter for right knee, limitation of extension, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5261 (2015).

10. The criteria for a separate 10 percent rating for right knee, limitation of flexion, have been met from March 31, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260 (2015).

11. The criteria for a 10 percent rating for pilonidal cyst have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Code 7819 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The duty to notify was satisfied by way of a letter sent to the Veteran in February 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran that he must submit, or request that VA obtain, evidence of the worsening of his disabilities and of the different types of evidence available to substantiate his claims for higher ratings.  The letter also informed him of his and VA's respective duties for obtaining evidence.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied.  First, the Board finds that the AOJ substantially completed the development requested in the March 2012 and November 2014 remand directives.  In March 2012, the Board ordered that updated VA treatment records be associated with the claims file and that the Veteran be afforded a VA examination for his spine and right knee disabilities.  In November 2014, the Board ordered the AOJ to provide the Veteran a formal application for a TDIU, obtain updated VA treatment records, and schedule the Veteran for VA examinations for his spine and right knee disabilities.  All records have been associated with the claims file and as discussed below, VA examinations were scheduled and the reports are adequate for rating purposes.  See Stegall, 11 Vet. App. 268.

The Board reiterates that all VA treatment records as well as service treatment records and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A VA examination addressing the right knee, spine, and skin was completed in February 2009 by a contract provider.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  This examination report is adequate for rating purposes because the examiner considered the Veteran's lay statements, and after performing a clinical examination, documented all symptoms of each disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  While the examiner did not indicate review of the claims file, the oversight is not prejudicial to the Veteran because where an increase in a disability rating is at issue, the present level of the disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran had a VA examination in January 2010 for his spine, right knee, and skin disabilities.  This examination report is adequate because the examiner reviewed the claims file, considered the Veteran's lay statements, and after performing a clinical examination, documented all symptoms for each disability.  See Barr, 21 Vet. App. at 311.

Pursuant to the Board's March 2012 remand, a VA examination of the spine and right knee was performed in May 2012.  This examination report is adequate because the examiner considered the Veteran's lay statements, and after performing a clinical examination, documented all symptoms of each disability.  Id.  While the examiner did not indicate review of the claims file, the oversight is not prejudicial to the Veteran because where an increase in the disability rating is at issue, the present level of the disability is the primary concern.  Francisco, 7 Vet. App. at 58.

A VA examination of the spine was also performed in October 2014.  This examination report is adequate because the examiner reviewed the claims file, considered the Veteran's lay statements, and after performing a clinical examination, documented all symptoms related to the spine.  See Barr, 21 Vet. App. at 311.

Pursuant to the Board's November 2014 remand, a VA examination of the spine and right knee was performed in March 2015.  This examination report is adequate because the examiner reviewed a copy of the claims file provided by the Veteran, considered the Veteran's lay statements, and after performing a clinical examination, documented all symptoms related to the spine and right knee.  Id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part IV (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Board has also considered whether referral for an extraschedular rating is warranted for each increased rating claim before the Board.  Generally, evaluating a disability using either the corresponding or an analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but, nevertheless, would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of each of the Veteran's service-connected disabilities with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the applicable criteria reasonably describe the Veteran's disability level and symptomatology, then the assigned schedular evaluation is, therefore, adequate, and no referral is required.

A. Spine

The Veteran seeks a rating in excess of 20 percent prior to September 23, 2014 and a rating in excess of 40 percent thereafter for low back strain, which has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237 and the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  This criteria is for use with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

Under the General Formula, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is for application with forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is for application when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id. at Note (2).

The Veteran had an examination of the spine in February 2009, which was conducted by private provider Dr. O.W.A., a physician contracted by VA.  The Veteran reported that his back pain radiated and caused his thighs to burn.  He had moderate pain and severe stiffness and weakness daily.  He would take Cyclobenzaprine three times per day except when working.  The Veteran reported having severe flare-ups consisting of muscle spasms and pain.  The flare-ups occurred daily and were precipitated by heavy work and long hours.  He worked from 9 am to 6 pm but had to sit down by 3 pm.  Sometimes he could not get his work done if he had heavy work.  The flare-ups would last until he was able to sit down.  He could walk 0.5 to 1 mile.

The examiner observed abnormal posture as the Veteran was slightly bent forward.  Also noted was muscle guarding and spasm.  Range of motion (ROM) testing was performed.  Forward flexion of the spine measured to 85 degrees; extension to 20 degrees; left and right lateral flexion to 25 degrees, bilaterally; and left and right lateral rotation to 40 degrees, bilaterally.  All ROMs were without pain.  The examiner observed spasm and tenderness.  After repetitive use, no additional limitation of motion or pain was observed.  The Veteran did not have bowel, bladder, or erectile dysfunction and had not had any incapacitating episodes in the past 12 months.  The examiner opined that the Veteran could perform activities of daily living and his usual occupation with some limitation as he had to sit and take breaks.

During the January 2010 VA examination, the Veteran reported no pain while at rest but indicated that his pain rated a 9 on the pain scale with activity.  His pain was aggravated when standing for 45 minutes or walking four blocks.  He could not lift anything.  Pain radiated to the right medial thigh and left proximal thigh.  Medication did not help his pain.  He reported having erectile dysfunction (ED) for 18 months.  He was scheduled to have a cortisone shot in March 2010.  Forward flexion of the spine measured to 80 degrees; extension to 25 degrees; left lateral flexion to 20 degrees; right lateral flexion to 25 degrees; and left and right lateral rotation to 25 degrees, bilaterally.  The examiner found no additional decrease in range of motion with repetitive movement as it related to pain, weakness, fatigability, or incoordination.  The Veteran did not describe having additional decrease in range of motion with flare-ups.  He reported having constant severe pain.  There was no weakness.  The complaint was that of back pain with radiation to the right mid-thigh, which impacted his job due to bending, twisting, and lifting which further aggravated his back.

April and June 2010 VA treatment records show continued report of chronic severe low back pain.  In October 2010, the Veteran testified before the DRO.  He reported that his back pain affected his work because he had to be able to maneuver in and around cars.  At home, his pain impacted his ability to perform activities of daily living.  He indicated that could not finish cooking a meal without having to sit down due to back tightness.  He testified that when he walked, his quadriceps tightened and started to burn.  His back would then become tight and feel stiff.  He noted numbness in the legs.  To relieve his symptoms he would sit and relax.  His back disability limited his ability to twist his body.  He was taking anti-inflammatories, muscle relaxers, and pain pills.  He tried to avoid muscle relaxers because he could not work while taking them.  He reported that he had an epidural in March or April, which helped his back for about two months.  It did not help with the burning sensation in his legs.

In January 2011, the Veteran reported that 6 months prior to his appointment that he had an epidural.  He indicated that his back pain interfered with activities of daily living and caused him to sell his motorcycle and stop recreational and competitive shooting.  He could work and sit at home.  Another January 2011 record shows the Veteran's ROM of the trunk was severely limited in all planes of motion with pain on forward and left lateral flexion.  Specific measurements were not provided.  He was unable to rotate due to pain.

During his hearing before the Board in December 2011, the Veteran testified that his back pain affected his ROM.  He estimated he could walk 300 yards.  His pain limited his ability to do chores such as shopping, and limited his ability to maneuver at work.  He said he tried shots but that the treatment was not successful.

During his May 2012 VA examination, the Veteran reported having low back pain that was sharp and averaged an 8 on the pain scale.  He used a cane and took medications to ease the pain.  Forward flexion of the spine measured to 40 degrees with pain starting at 30 degrees.  His extension was to 15 degrees with pain; right and left lateral flexion measured to 15 degrees, bilaterally, with pain; and right and left lateral rotation measured to 20 degrees, bilaterally, with pain.  No additional limitation of motion was observed after repetitive use.  Functional impairment included less movement than normal, pain on movement, and interference with sitting, standing, and/or weightbearing.  The examiner stated that the Veteran had intervertebral disc syndrome (IVDS) but that he had not had incapacitating episodes in the past 12 months.

VA treatment records dated January 2013 show the Veteran reported constant and at times, intense back pain.  His pain was 2 on the pain scale while sitting but a 7 or 8 while standing.  At times his pain was debilitating and he could not do anything.  His right thigh was numb and his right foot and leg were weak and could drag.  He said he had fallen about 6 times in 6 months.

During an October 2014 VA examination, the Veteran reported continued chronic low back pain and a three week history of left anterior thigh discomfort.  Forward flexion of the spine measured to 20 degrees; extension to 10 degrees; lateral flexion was to 15 degrees, bilaterally; and lateral rotation was to 25 degrees, bilaterally.  The examiner did not observe evidence of pain on movement.  No additional limitations of motion were observed after repetitive use.  Functional impairment included less movement than normal, pain on movement, and interference with sitting, standing or weightbearing.  The examiner noted localized tenderness of the thoracolumbar spine on palpation.  The examiner stated that the Veteran did not have IVDS.  The examiner also found that the condition did not impact the Veteran's ability to work.  The examiner indicated that additional limitation of functional ability due to pain would be expected with repeated use over a period of time but that the estimation of additional loss would be speculation.

During the March 2015 VA examination, the Veteran reported continued pain.  He said he had trouble climbing stairs due to the back pain.  His average daily back pain was a 6 on the pain scale.  He was employed as an automotive electronics technician.  He was self-employed.  His back hurt when he would bend over and he was limited in this manner at work.  He could not climb.  He used a drum stand to mount radios and computers so he would not have to bend over.  On examination, ROM was abnormal but did not contribute to functional loss.  Forward flexion of the spine measured to 25 degrees; extension to 10 degrees; lateral flexion to 20 degrees, bilaterally; and lateral rotation to 25 degrees, bilaterally.  Pain was noted during the examination with flexion, extension, and lateral flexion, bilaterally, but did not cause functional loss.  The lower back was tender to palpation.  No additional limitation of motion was observed after repetitive use.  The examiner was not able to say without mere speculation whether the Veteran's pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time.  Additional contributing factors included disturbance of locomotion and interference with sitting and standing.  There was no ankylosis of the spine, neurological abnormalities, or IVDS.

In this case, the Board cannot find that a rating in excess of 20 percent is warranted prior to May 2012, the date of the VA examination.  Prior to this date, the Veteran's forward flexion of the spine was not limited to 30 degrees or less, even with consideration of pain, and his spine did not exhibit unfavorable ankylosis.  In February 2009, forward flexion was to 85 degrees without pain.  In January 2010, forward flexion was to 80 degrees with no indication of pain on movement.  While a VA provider noted that the Veteran's ROM was severely limited in all planes of motion with pain on forward flexion and left lateral flexion, measurements were not provided.  Even with consideration of the DeLuca criteria and 38 C.F.R. §§ 4.40 and 4.59, the Board cannot find that the Veteran's disability picture prior to May 2012 more closely approximated the criteria for a rating in excess of 20 percent.  8 Vet. App. at 206.  Notably, the February 2009 and January 2010 examiners did not observe additional limitation of motion after repetitive use.  The Board acknowledges the Veteran's report of severe pain during this period, but finds that the severity of his disability is adequately addressed under the criteria for a 20 percent rating.  To this extent, the appeal is denied.

The Board further finds that a 40 percent rating is warranted from May 2012 as the VA examiner noted the Veteran's forward flexion of the spine was limited to 40 degrees with pain starting at 30 degrees.  Giving the Veteran the benefit of the doubt, and with consideration of his complaints of pain on forward flexion and the criteria under DeLuca and 38 C.F.R. §§ 4.40 and 4.59, the Board finds that the Veteran's disability picture more closely approximates the criteria for a 40 percent rating.  Id.  To this extent, the appeal is granted.

A rating in excess of 40 percent is not warranted for any period during the pendency of the claim as the evidence has not shown that the Veteran has had unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  Even with consideration of his complaints of pain and interference with work and activities of daily living, his symptoms do not more nearly approximate the criteria for a rating in excess of 40 percent.

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Part 4, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Notably, the rating of IVDS is based on incapacitating episodes (i.e., doctor-prescribed bedrest).  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).  However, there is no medical evidence or complaint of bed rest prescribed by a physician.  Therefore, there exists no basis whatsoever for a higher evaluation under Diagnostic Code 5243.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted.  However, the Board finds that the ratings assigned herein adequately address the severity of the Veteran's low back strain.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.  See Thun, 22 Vet. App. 111.

In summary, the preponderance of the evidence does not support the assignment of a rating in excess of 20 percent prior to May 2012.  The preponderance of the evidence supports the assignment of a 40 percent rating from May 2012, and to this extent, the appeal is granted.  Gilbert, 1 Vet. App. 49.  As discussed above, no other staged ratings are warranted.  See Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.

B. Radiculopathy

The Veteran seeks an initial rating in excess of 10 percent and a rating in excess of 30 percent from May 1, 2012 for right lower extremity radiculopathy, which has been rated under 38 C.F.R. § 4.124a, Diagnostic Code 8526, paralysis of the anterior crural nerve (femoral) and, therefore, neuritis and neuralgia of that nerve.  Diagnostic Code 8526 provides a 10 percent rating for mild incomplete paralysis, a 20 percent rating for moderate incomplete paralysis, and a 30 percent rating for severe incomplete paralysis.  Complete paralysis of the femoral nerve, which is rated as 40 percent disabling, contemplates paralysis of quadriceps extensor muscles.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2015).  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

The Veteran had an examination of the spine in February 2009, which was conducted by private provider Dr. O.W.A., a physician contracted by VA.  The Veteran reported his back pain radiated and caused his thighs to burn.  The neurologic examination was normal.  Lower extremity motor and sensory function were normal.  Reflexes were normal.

VA treatment records show that in September 2009, the Veteran described intermittent right lower extremity paralysis that had occurred four times in the previous five months.  

In January 2010, he reported left thigh pain and intermittent pain from his thighs to his knees.  He reported one episode of numbness of the right leg.  The VA provider indicated suspect acute on chronic right L3-4 radiculopathy.

During the January 2010 VA examination, the Veteran reported back pain radiating to the right medial thigh and left proximal thigh.  Reflexes at the knees were diminished at 1/4 on the right and 2/4 on the left.  Reflexes at the ankles were also diminished at 1/4.  There was diminished sensation to pinprick about the right medial distal calf and the right 3rd, 4th, and 5th toes.  Straight leg testing was positive in both lower extremities.  The neurological examination showed evidence of right lower extremity radiculopathy.  The impression was degenerative disc disease of the lumbar spine with back pain, right leg radiation, and moderate disability with progression.

A March 2010 VA treatment record shows report of constant aching diffuse low back pain with intermittent sharp radiation to the right anterior thigh to the knee.  He indicated occasional right lower extremity numbness but no weakness.  Electromyography (EMG) testing suggested lumbar radiculopathy, root level undetermined, with acute and chronic features.  He denied right lower extremity weakness.

In October 2010, the Veteran testified before the DRO.  He said his radiculopathy was on the right lower extremity and ran the length of his leg to mid-shin.  He described feeling an intense burning sensation with prolonged sitting, standing and bending.  

In January 2011, the Veteran reported electrical pain radiating from L4 nerve root that was sharp and stabbing.  Pain was described as a 5 on the pain scale but a 25 during flare-ups.

During his testimony before the Board, the Veteran testified that he had pain that ran down the front of his legs from his back.

During his May 2012 VA examination, the Veteran described pain that radiated down his legs, with the right being worse than the left.  The pains in his legs were described as constant, travelling to his knees, and burning sensation.  His right leg rated a 7 on the pain scale while his pain in the left leg was a 3.  He had associated numbness of the right anterior thigh.  The sensory examination was normal.  Muscle strength was diminished at the hips, knees, ankles, and toes.  Reflexes were diminished at the knees and ankles.  The straight leg test on the right leg was positive.  The examiner found the Veteran had constant radicular pain in the lower extremities due to radiculopathy that was severe on the right side and mild on the left.  No paresthesias or dysthesia or numbness was indicated for either lower extremity.  The examiner stated that the nerve root involved was the femoral nerve.  Radiculopathy was noted as severe on the right side and did not affect the left side.

In May 2013, the Veteran had an epidural injection for his lumbar radiculopathy.

Private treatment records dated December 2013 show the Veteran had a magnetic resonance imaging (MRI) test.  Results were compared with the MRI from February 2009.  History was noted as disc bulge with right radiculopathy with weakness.  No nerve root impingement was found.

During an October 2014 VA examination, the Veteran's muscular strength, reflex, sensory and straight leg tests were normal.  The examiner did not find evidence of radiculopathy.  VA treatment records dated February 2015 show complaints of left thigh burning sensation.

During the March 2015 VA examination, the Veteran reported non-radiating back pain.  However, he said he has had burning sensation in his right leg, anterior thigh, since 2008.  He noted that if he stands for more than 15 minutes the numbness gets so bad that he must sit.  He said he could sit for "a couple of hours", but stand only for 15 minutes before he gets anterior thigh numbness.  He was able to drive for a couple of hours" until he needed to take a break.  He was sleeping through the night until his left leg "started acting up" about 6 months ago.  The Veteran's muscular strength and reflex tests were normal; however, the sensory examination showed decreased sensation in the upper anterior thigh, bilaterally.  The straight leg test was normal, bilaterally.  The examiner stated that the Veteran did not have radicular pain or other symptoms due to radiculopathy.

A May 2015 VA treatment record shows the Veteran had severe arthritic changes with disc protrusion impinging sciatic nerves.  The EMG test in March 2015 was normal and the Veteran did not have neuropathy at the time of his appointment.  

Based on the foregoing, the Board finds that the preponderance of the evidence supports an initial 20 percent rating for radiculopathy of the right lower extremity.  As discussed above, the Veteran reported intermittent right lower extremity paralysis in September 2009.  In January 2010, tests showed diminished sensation to pinprick of the right calf and toes on the right foot.  Further, the examiner described the disability as moderate.  It is unclear whether the examiner was addressing the back disability as a whole or the right leg radiation.  However, giving the Veteran the benefit of the doubt, the Board finds the evidence sufficient for a finding that the Veteran had a moderate disability of the right lower extremity.  Further supporting the assignment of an initial 20 percent rating is the March 2010 VA treatment record indicating intermittent sharp radiation to the right lower extremity and his report of intense burning sensation in October 2010.

The Board further finds that the evidence supports the assignment of a 30 percent rating for severe impairment from January 2011.  At that time, the Veteran told VA providers that he experienced electrical pain radiating from the L4 nerve root that was sharp and stabbing.  His general pain was rated at a 5 while flare-ups were described as being off the pain scale at 25.  See VA treatment record, January 4, 2011.  A higher rating is not warranted for this period as the evidence does not indicate that the right lower extremity radiculopathy resulted in complete paralysis of the quadriceps extensor muscles.

The Board also finds that a 10 percent rating is warranted for radiating pain to the left lower extremity.  During the pendency of the claim, the Veteran has reported intermittent left thigh burning sensation.  Per the Note at "Diseases of the Peripheral Nerves", when involvement is wholly sensory, the rating should be for mild, or at most, moderate degree.  38 C.F.R. § 4.124a.  Here, since the symptoms related to the left thigh have been intermittent and sensory, the Board finds that the minimum 10 percent rating under Diagnostic Code 8526 is warranted.  Id.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted.  However, the Board finds that the ratings assigned herein adequately address the severity of the Veteran's bilateral lower extremity radiculopathy.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.  See Thun, 22 Vet. App. 111.

In summary, the preponderance of the evidence supports an initial rating of 20 percent for right lower extremity radiculopathy, a 30 percent rating for right lower extremity radiculopathy from January 2011, and a separate 10 percent rating for left lower extremity radiculopathy.  To this extent, the appeal is granted.  Gilbert, 1 Vet. App. 49.  As discussed above, no other staged ratings are warranted.  See Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.

C. Right Knee

The Veteran seeks a rating in excess of 20 percent for post-operative right knee instability, which has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257, other impairment of the knee, recurrent subluxation or lateral instability.  Under Diagnostic Code 5257, a 30 percent rating is warranted for severe impairment of the knee.  38 C.F.R. § 4.71a.

The Veteran also seeks an initial rating in excess of 10 percent and a rating in excess of 30 percent from March 31, 2015 for right knee limitation of extension, which is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5261, limitation of extension of the knee.  The Board observes that prior to a May 2015 rating decision wherein the RO increased the rating to 30 percent for this disability, effective March 31, 2015, the RO initially rated the knee as degenerative joint disease associated with postoperative residuals under 38 C.F.R. § 4.71a, Diagnostic Code 5260, for limitation of flexion.  However, the initial 10 percent rating was not assigned based on actual limitation of flexion.  The initial 10 percent rating was assigned because the Veteran had painful motion of the right knee joint but did not have limitation of flexion or extension to a compensable degree.  Thus, the RO could have chosen to assign the minimum 10 percent rating based on painful motion under Diagnostic Code 5003, 5260 or 5261.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003; Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 4.59 (holding that "painful motion of a major joint...caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under [DC] 5003, even though there is no actual limitation of motion.")  Consequently, the Board finds that the switch from Diagnostic Code 5260 to Diagnostic Code 5261 for rating the right knee degenerative joint disease is not prejudicial to the Veteran.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the alternative, a 10 percent rating is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5261, limitation of extension, provides a 20 percent evaluation where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  Finally, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Also potentially applicable is Diagnostic Code 5260, limitation of flexion, which provides a noncompensable evaluation where flexion of the leg is limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

For rating purposes, normal range of motion in a knee joint is from 0 degrees to 140 degrees.  38 C.F.R. § 4.71, Plate II.

It is noted that, under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or, more appropriately in this case, the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether the Veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The VA General Counsel has also held that separate ratings under 38 C.F.R. Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004).

In this case, the Veteran had an examination of the knee in February 2009, which was conducted by private provider Dr. O.W.A., a physician contracted by VA.  The report shows complaints of pain, weakness, stiffness, swelling, instability, giving way, locking, fatigability, and lack of endurance.  Flare-ups happened while walking, which were severe and caused the Veteran to fall.  He reported that his pain had been severe since September 2008.  He had to use a cane to ambulate due to pain and feeling of giving way, and he could not go down inclines.  He said it sometimes felt like his knee cap popped out or like the screw was pushing on bone causing the knee cap to get stuck.

The examiner observed visibly swollen right knee, guarding on movement, and inability to rotate the knee inward or outward.  The Veteran had an abnormal gait, limped with the right leg, and used a cane.  ROM testing showed flexion to 110 degrees and extension to 0 degrees.  The Veteran reported that pain started at 110 degrees.  Also reported was fatigue and lack of endurance.  The McMurray's Test was positive.  The examiner observed painful motion, edema, effusion, tenderness, and guarding of movement.  No additional limitations were observed after repetitive use.  Other functional limitations included problems with weight bearing, squatting, walking any distance, and going down inclines.  The examiner said the Veteran could perform activities of daily living and continue his usual occupation with physical limitation as described.

During the January 2010 VA examination, the Veteran reported that his knee did not bother him while at rest or when standing.  However, he had pain rated as a 4 on the pain scale when performing activity.  Walking four blocks would aggravate the knee.  The examiner noted suggestion of laxity, residual meniscus injury, and chondromalacia of the medial compartment.  On examination, the ROM measured 0 degrees of extension to 130 degrees of flexion, with pain on motion.  The examiner noted slight crepitus and a positive Lachman's test.  The examiner found no additional limitation with repetitive movement as it related to pain, weakness, fatigability, or incoordination.  The Veteran did not describe having additional decrease in range of motion with flare-ups.

The impression was degenerative joint disease of the right knee with continued knee pain, moderate instability, and moderate disability with progression.  The examiner noted occasional giving way and a history of falls due to the knee giving way.  The examiner found no swelling but observed mild instability.  The examiner indicated the Veteran did not report flare-ups and was not using assistive devices.  The knee bothered him in his activity with his construction job with bending, twisting, and lifting.

In October 2010, the Veteran testified before the DRO.  He indicated that his knee locked up and he would have to bend down and physically move it.  The instability caused him to fall.  He wore a knee brace at night and on bad days.  The brace limited his ability to flex the knee.

During his testimony before the Board, he testified that his right knee was not stable and that he had never had full ROM of the knee.  He noticed the limitation when he tried to straighten his leg or squat down.  He said the instability caused his knee to give out, resulting in falls at least once a week.  He had a knee brace and used a cane.  He reported inflammation and swelling.  He testified that the VA examiner did not measure his knee ROM with a goniometer during the January 2010 examination.  He also said his instability was worse than mild as he had fallen and on one occasion, broke his finger.

During the May 2012 VA examination, the Veteran reported constant sharp knee pain, averaging a 6 on the pain scale, with flares to a 10.  His knee disability was aggravated by walking and standing.  He wore a brace and used a cane.  He noted that his knee was unstable, resulting in at least three falls.  ROM testing showed flexion to 90 degrees with pain.  Extension was to 0 degrees with no objective evidence of pain.  No additional limitation of motion was observed after repetitive use.  The examiner noted functional loss as less movement than usual; swelling; interference with sitting, standing and weight bearing; and having to walk on toes to avoid pain when walking on the total foot.  The knee was tender to palpation.  Muscle strength was slightly decreased.  Joint stability test results were normal and subluxation of the knee was not observed.  The examiner noted the Veteran had a meniscal tear and had frequent episodes of joint pain.

January 2014 VA treatment records indicate that the Veteran sought treatment for popping of the knee.  He reported that his knee had been popping for about a week and that he had been in pain ever since.

During the March 2015 VA examination, the Veteran reported pain and said he could not straighten his leg completely.  He used a cane for stability and wore a knee brace except when sleeping.  He indicated that his knee would give out but that he was able to anticipate it and brace himself.  He could not run, had difficulty walking on uneven ground, had difficulty on stairs, could not climb ladders, and had difficulty squatting.  He rated his average daily knee pain at a 4.  He could walk for 350-400 yards before his knee started to bother him.  With excessive walking his knee would swell.  He could not change direction quickly and had to steady himself.  He did not report flare-ups or that the knee condition interfered with work.  ROM testing showed flexion to 105 degrees and extension to 20 degrees.  No additional limitation of motion was observed after repetitive use.  The examiner was not able to say without mere speculation whether the Veteran's pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time.

The examiner observed pain on testing and indicated that the pain caused functional loss with extension.  The examiner also observed evidence of pain with weightbearing and localized tenderness or pain on palpation of the joint.  Crepitus was not indicated.  The limitation of motion caused difficulty with stairs, ladders, and squatting.  Additional factors that contributed to the disability included swelling, disturbance of locomotion, and interference with sitting and standing.  The examiner found no history of recurrent subluxation or lateral instability but did note the history of effusion.  The examiner stated that stability testing could not be performed because the Veteran lacked 20 degrees of extension and guarding.  The examiner noted the Veteran used a cane and knee brace constantly for locomotion.

In this case, the Board cannot find that a rating in excess of 20 percent for postoperative residuals of the knee is warranted under Diagnostic Code 5257, recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  At most, the January 2010 VA examiner described the instability of the knee as moderate, which warrants a 20 percent rating.  Notably, in May 2012, joint stability tests were normal and while instability was indicated in March 2015, testing could not be performed due to guarding and limitation of extension of the knee.  The Board also considered the Veteran's report of falls due to instability of his knee; however, his reports have been inconsistent regarding the number of falls related to instability.  For example, in December 2011, the Veteran testified that his knee caused falls on a weekly basis.  However, in May 2012, he reported that the instability of his knee had resulted in only three falls.  In March 2015, he indicated that he could anticipate falls and brace himself.  Thus, based on the Veteran's report of instability, the Board finds that his assertions rise only to the level of moderate disability.  Consequently, the Board finds the preponderance of the evidence supports the continued assignment of a 20 percent rating for moderate instability of the knee under Diagnostic Code 5257.  38 C.F.R. § 4.71a.

Regarding limitation of motion, the Board finds that the currently assigned 10 percent rating prior to March 31, 2015 and 30 percent rating assigned thereafter adequately address the severity of the Veteran's limitation of extension.  Prior to March 31, 2015, the Veteran had full extension of the knee, which warrants a noncompensable rating under Diagnostic Code 5261.  However, based on his complaints of pain, the currently assigned 10 percent rating is warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003; Lichtenfels, 1 Vet. App. at 488; see also 38 C.F.R. § 4.59.  Since March 31, 2015, a rating in excess of 30 percent is not warranted because even with consideration of pain and functional limitation, the Veteran's extension of the knee is not limited to 30 degrees or more.

The Board has also considered whether a separate rating is warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5260, for limitation of flexion.  Here, the Veteran's flexion has not been limited to 45 degrees or less at any time during the pendency of the claim, the criteria for a compensable 10 percent rating.  However, the Board finds that the Veteran is entitled to a separate 10 percent rating for limitation of flexion as of March 31, 2015, based on noncompensable limitation of motion with objective evidence of pain.  Id.  The Board again points out that the Veteran's original disability was rated as degenerative joint disease, and notes that Lichtenfels and Diagnostic Code 5003 provide for a minimum compensable rating for noncompensable limitation of motion with objective evidence of pain.  Prior to March 31, 2015, the Veteran was awarded the minimum 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5260, limitation of flexion.  As discussed above, the diagnostic code was changed to Diagnostic Code 5261 in March 2015.  Again, the Veteran is not prejudiced by the change in diagnostic codes for the period prior to March 2015 because the minimum compensable rating was assigned based on noncompensable limitation of motion with pain.  Based on the rule against pyramiding, which prohibits VA from rating the same symptoms more than once using different diagnostic codes, the Veteran is not entitled to a separate rating under both Diagnostic Codes 5260 and 5261 for the period dating prior to March 31, 2015 because both awards would be based on the same symptom of painful motion and constitute pyramiding.  However, as of March 31, 2015, a separate rating for limitation of flexion is warranted based on noncompensable limitation of flexion with objective evidence of pain since the rating for limitation of extension is based on actual limitation of extension to 20 degrees.  Thus, the assignment of a separate compensable rating for limitation of flexion with pain from March 31, 2015 does not violate the rule against pyramiding.  A rating in excess of 10 percent is not warranted at any time during the pendency of the claim, even with consideration of functional limitations due to pain and other factors, because at most, testing has shown limitation of flexion to 90 degrees, far greater than the limitation required for the next higher rating of 20 percent, which requires flexion to be limited to 30 degrees or less, or more nearly approximate the limitation with consideration of the DeLuca criteria and 38 C.F.R. §§ 4.40 and 4.45.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted.  However, the Board finds that the ratings assigned herein adequately address the severity of the Veteran's right knee disability.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.  See Thun, 22 Vet. App. 111.

In summary, the preponderance of the evidence does not support the assignment of a rating in excess of 20 percent for post-operative right knee instability; an initial rating in excess of 10 percent for right knee limitation of extension; or a rating in excess of 30 percent from March 31, 2015 for right knee limitation of extension.  To this extent, the appeal is denied.

The preponderance of the evidence supports the assignment of a separate 10 percent rating for limitation of flexion of the right knee from March 31, 2015.  To this extent, the appeal is granted.  Gilbert, 1 Vet. App. 49.  No other staged ratings are warranted.  See Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.

D. Cyst

The Veteran seeks a compensable rating for post-operative residuals of pilonidal cyst excision, which has been rated under 38 C.F.R. § 4.118, Diagnostic Code 7819, benign skin neoplasms.  This code states that such conditions are to be rated as disfigurement of the head, face, or neck, under Diagnostic Code 7800; scars, under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805; or impairment of function.  38 C.F.R. § 4.118, Diagnostic Code 7819.  The Board observes that a pilonidal cyst is a skin condition with a specific set of symptoms and that while VA examiners have discussed cysts other than the pilonidal cyst, those lesions are not service-connected, and as such are not subject to compensation and will not be discussed herein.

The Veteran had an examination of the skin in February 2009, which was conducted by private provider Dr. O.W.A., a physician contracted by VA.  The examiner found no residuals of the Veteran's excision of the service-connected pilonidal cyst.  The diagnoses included status post excision of pilonidal cyst and scars status post excision of pilonidal cyst measuring 3.5 cm x 0.5 cm.  The scar was not tender and was well-healed, hyperpigmented, and non-keloid.  The examiner indicated that the Veteran could perform activities of daily living but might lose one or two days of work per year due to painful and draining cysts.

During the January 2010 VA examination, the Veteran reported having difficulty with recurring pustular lesions for many years.  Pilonidal cyst was noted as having been recurrent since service.

In April 2010, the Veteran told VA providers that his pilonidal cyst had been recurrent since service.  A history of incision and drainage in April 2009 was indicated.

In October 2010, the Veteran testified before the DRO.  He said the cyst on his tailbone manifested during service and had recurred 16 or 17 times.  The most recent occurrence was four of five months ago.  He did not have current problems with the area.

During his hearing before the Board, the Veteran testified that he still had cysts.  The last issue he had was with a cyst located on his tailbone.  He stated that he had a medical procedure about a year ago when a surgeon removed a piece of tissue from the tailbone area.

In February 2012, the Veteran complained of recurrent boils.  The provider noted the Veteran had a draining abscess on his buttocks for 2 weeks and one on the left leg for 1 week.  There was no drainage or fluctuance.  At the gluteal fold there was a small area of induration and small sinus tract but no drainage.

The Board has considered all of the evidence related to the service-connected postoperative residuals pilonidal cyst excision and finds that the minimum 10 percent rating is warranted based on documentation of recurrent pilonidal cyst, or cyst at the tailbone, that manifested during the pendency of the claim.  The Board finds the recurrence of the cyst analogous to an unstable or painful scar under Diagnostic Code 7804, 38 C.F.R. § 4.118.  A higher rating is not warranted under this diagnostic code as the condition is not analogous to having 3 or 4 scars that are unstable or painful.

The evidence does not show that the Veteran meets the criteria for a higher rating under any other applicable diagnostic code at any point during the period on appeal.  The scar is not located on his head, face, or neck.  Accordingly, a compensable rating is not warranted under Diagnostic Code 7800.  38 C.F.R. § 4.118.  The scar is less than 6 square inches (39 square cm) in area.  Accordingly, a compensable rating is not warranted under Diagnostic Codes 7801 and 7802.  Id.  Diagnostic Code 7803 has not existed during the pendency of this appeal, and its continued reference in Diagnostic Code 7819 is a typographical error.  Furthermore, there is no evidence that the residuals of pilonidal cyst cause any impairment of function, or have a disabling effect which is not considered under diagnostic codes 7800, 7801, 7802, or 7804.  Accordingly, a rating in excess of 10 percent is not warranted under Diagnostic Code 7819 or any other diagnostic code.  Id.

The Board has considered whether referral for consideration of an extraschedular rating is warranted.  However, the Board finds the rating assigned herein adequately addresses the severity of the Veteran's postoperative residuals pilonidal cyst excision.  While the Veteran reported recurrent pilonidal cyst with pain and abscess, a condition that is not specifically addressed in the diagnostic criteria, the Board has assigned a 10 percent rating, finding the recurrent cyst analogous to an unstable or painful scar.  Moreover, the Board notes that the condition is not constant; it occurs intermittently.  Further, the evidence does not show that the condition has caused marked interference with employment or frequent periods of hospitalization.  At most, a VA examiner indicated that the Veteran might lose one or two days of work each year due to painful and draining cyst.  38 C.F.R. § 4.1 specifically states that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Thus, the Board concludes that the 10 percent rating contemplates the occasional interruption of work for the Veteran to attend to his needs and adequately address the severity of the disability.  Accordingly, referral is not warranted.

In summary, the preponderance of the evidence supports the assignment of a 10 percent rating for postoperative residuals pilonidal cyst excision during the entire pendency of the appeal.  Gilbert, 1 Vet. App. 49.  To this extent, the appeal is granted.



ORDER

Entitlement to a rating in excess of 20 percent prior to May 2012 for low back strain is denied.

A 40 percent rating from May 2012 for low back strain is granted.

Entitlement to a rating in excess of 40 percent from September 23, 2014 for low back strain is denied.

An initial 20 percent rating for right lower extremity radiculopathy is granted.

A 30 percent rating from January 2011 for right lower extremity radiculopathy is granted.

Entitlement to a rating in excess of 30 percent from May 1, 2012 for right lower extremity radiculopathy is denied.

A separate 10 percent rating for left lower extremity radiculopathy is granted.

A 10 percent rating for postoperative residuals pilonidal cyst excision is granted.

Entitlement to a rating in excess of 20 percent for post-operative right knee instability is denied.

Entitlement to an initial rating in excess of 10 percent for right knee, limitation of extension, is denied.

Entitlement to a rating in excess of 30 percent from March 31, 2015 for right knee, limitation of extension, is denied.

A separate 10 percent rating for right knee limitation of flexion is granted from March 31, 2015.
REMAND

Reason for Remand: To an obtain etiology opinion and adjudicate intertwined issue.

The General Rating Formula for Diseases and Injuries of the Spine, Note (1), provides that associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  In January 2010, the VA examiner indicated that the Veteran had had ED for about 18 months.  The examiner did not indicate whether the Veteran's ED was related to his service-connected low back strain.  Therefore, on remand, an opinion must be obtained addressing the etiology of the Veteran's ED.

Since an opinion is needed to address the etiology of the Veteran's ED, the Board finds that the Veteran's claim of entitlement to a TDIU is inextricably intertwined with this issue.  Therefore, the TDIU issue is held in abeyance pending completion of the development discussed in this Remand.  See Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file updated VA treatment records, if any.

2. Ask the March 2015 VA examiner, or another qualified examiner, to provide an opinion addressing the etiology of the Veteran's erectile dysfunction.  The examiner must be provided access to the Veteran's electronic claims file on Virtual VA and VBMS.

After review of the claims file, the examiner must opine whether the Veteran's erectile dysfunction is at least as likely as not (50 percent or greater probability) related to service or to any service-connected disability such as the service-connected spine disability and/or radiculopathy, to include whether a service-connected disability has aggravated the condition.  Aggravation means a permanent worsening beyond the natural progression of the disease.

If the examiner cannot provide opinion without examining the Veteran, a VA examination must be scheduled.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. Then, readjudicate the claims on appeal, to include entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


